Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       14-MAY-2020
                                                       10:40 AM
                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    TED’S WIRING SERVICE, LTD.,
             Petitioner-Respondent/Plaintiff-Appellee,

                                 vs.

          DEPARTMENT OF TRANSPORTATION, STATE OF HAWAI#I;
            Respondent-Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 13-1-1910)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner-Respondent/Plaintiff-Appellee Ted’s Wiring

Service, Ltd.’s application for writ of certiorari, filed on

April 3, 2020, is hereby rejected.

           DATED:   Honolulu, Hawai#i, May 14, 2020.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson